—Judgment unanimously reversed on the law without costs and amended petition dismissed. Memorandum: Supreme Court erred in annulling the determination of the Corporation Counsel; that determination was reasonable and was neither arbitrary nor capricious (see, CPLR 7803 [3]; Matter of Pell v Board of Educ., 34 NY2d 222, 230-231; Matter of Kerins v City of Niagara Falls, 167 AD2d 846).
Section 2-23 (B) of the City of Rochester Charter requires the City to pay the "reasonable and necessary attorneys’ fees at rates prevailing in the local legal community” for employee-incurred litigation expenses in a criminal proceeding upon acquittal of criminal charges. However, that section also states that "[t]he determination of the Corporation Counsel in this regard shall be final.” The Corporation Counsel accepted and approved the total hours expended by petitioner law firm on behalf of the City employee. Thus, the issue is the reasonable value of those legal services. The Corporation Counsel conducted a survey of the prevailing rates charged by Rochester criminal defense attorneys in complex criminal cases. It cannot be said that, by selecting the upper end of the prevailing range, the Corporation Counsel made an arbitrary or unreasonable determination. Accepting the highest rate reflects whatever prominence counsel may have in the community as a criminal defense attorney and reasonably reflects his charges to other clients.
We conclude that the Corporation Counsel properly determined the reasonable hourly rate for all phases of the legal services rendered by petitioner law firm. There is no merit to the claim for an "exceptional result fee”, and the court erred in remitting that issue to respondents for determination. In view of our decision, the question of prejudgment interest on such fees is moot. (Appeal from Judgment of Supreme Court, Monroe County, Calvaruso, J.—Counsel Fees.) Present— Green, J. P., Wesley, Callahan, Doerr and Davis, JJ.